DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone call by Karl F. Kenna (Reg. No. 45,445) on April 9, 2021.

The application has been amended as follows: 
1. 	(Currently Amended) A system for connection concentration in a database environment, comprising: 
	a microprocessor;

	wherein the transparency engine internally uses a connection pool to maintain a plurality of database connections, and concentrates a plurality of application connections from the plurality of client applications on the plurality of database connections, including:
 	associating the application connections with application contexts wherein a context information for a particular client application is associated with an application connection identifier;
 	associating row buffers of fetched database rows with application connection identifiers and cursor identifiers associated with query executions;
 	tracking session states, request boundaries, and cursors for the application connections and the database connections; and 
 	maintaining a list of cursors in a cursor map for each application connection, to enable reuse and sharing of the database connections across the plurality of client applications,
wherein queries on application connections are mapped to an existing cursor on the database, or if there is no existing cursor on the database then a new cursor is opened and stored in the cursor map;
 	wherein an application context includes a session state and cursor map,
 	wherein for a particular session, rows returned from the database are stored in a row buffer against an application’s application connection identifier and cursor identifier generated for a current query execution, and 
wherein the application sends a fetch request, the transparency engine retrieves rows from the row buffer using the application’s application connection identifier and cursor identifier and sends the rows to the application, instead of querying the database.

2. 	(Original) The system of claim 1, where the software component is a Java application deployed to a cloud environment. 	

3. 	(Original) The system of claim 1, wherein the transparency engine includes a connection pairing component and a connection multiplexer component, and wherein both the connection pairing component and the connection multiplexer component are implemented in a socket router. 

4. 	(Original) The system of claim 1, wherein the database is a real application cluster (RAC) database, and wherein the connection pool is a UCP connection pool.

5. 	(Original) The system of claim 1, wherein the plurality of client applications use different types of drivers to connect to the database through the transparency engine.

6. 	(Original) The system of claim 1, wherein the transparency engine selects a database connection from the connection pool to be paired with an application connection based on session states, and runtime load balancing. 



8. 	(Currently Amended) A method for connection concentration in a database environment, comprising: 
	providing a software component, executing on a microprocessor, that operates to connect a plurality of client applications to a database;
 	providing a connection pool, wherein the connection pool maintains a plurality of database connections; and
	concentrating a plurality of application connections from the client applications on the plurality of database connections, including:
associating the application connections with application contexts wherein a context information for a particular client application is associated with an application connection identifier;
 	associating row buffers of fetched database rows with application connection identifiers and cursor identifiers associated with query executions;
tracking session states, request boundaries, and cursors for the application connections and the database connections; and 
maintaining a list of cursors in a cursor map for each application connection, to enable reuse and sharing of the database connections across the plurality of client applications,

if there is no existing cursor on the database then a new cursor is opened and stored in the cursor map;
 	wherein an application context includes a session state and cursor map,
 	wherein for a particular session, rows returned from the database are stored in a row buffer against an application’s application connection identifier and cursor identifier generated for a current query execution, and 
 	wherein the application sends a fetch request, the transparency engine retrieves rows from the row buffer using the application’s application connection identifier and cursor identifier and sends the rows to the application, instead of querying the database.

9. 	(Original) The method of claim 8, where the software component is a Java application deployed to a cloud environment. 	

10. 	(Previously Presented) The method of claim 8, wherein the software component includes a connection pairing component and a connection multiplexer component, and wherein both the connection pairing component and the connection multiplexer component are implemented in a socket router. 

11. 	(Original) The method of claim 8, wherein the database is a real application cluster (RAC) database, and wherein the connection pool is a UCP connection pool.



13. 	(Previously Presented) The method of claim 8, wherein the software component selects a database connection from the connection pool to be paired with an application connection based on session states, and runtime load balancing. 

14. 	(Canceled). 
 
15. 	(Currently Amended) A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the method comprising:
 	providing a software component, executing on a microprocessor, that operates to connect a plurality of client applications to a database;
 	providing a connection pool, wherein the connection pool maintains a plurality of database connections; and
	concentrating a plurality of application connections from the client applications on the plurality of database connections, including:
associating the application connections with application contexts wherein a context information for a particular client application is associated with an application connection identifier;

tracking session states, request boundaries, and cursors for the application connections and the database connections; and 
maintaining a list of cursors in a cursor map for each application connection, to enable reuse and sharing of the database connections across the plurality of client applications,
wherein queries on application connections are mapped to an existing cursor on the database, or 
if there is no existing cursor on the database then a new cursor is opened and stored in the cursor map;
 	wherein an application context includes a session state and cursor map,
 	wherein for a particular session, rows returned from the database are stored in a row buffer against an application’s application connection identifier and cursor identifier generated for a current query execution, and 
 	wherein the application sends a fetch request, the transparency engine retrieves rows from the row buffer using the application’s application connection identifier and cursor identifier and sends the rows to the application, instead of querying the database.

16. 	(Original) The non-transitory computer readable storage medium of claim 15, where the software component is a Java application deployed to a cloud environment. 	



18. 	(Original) The non-transitory computer readable storage medium of claim 15, wherein the database is a real application cluster (RAC) database, and wherein the connection pool is a UCP connection pool.

19. 	(Previously Presented) The non-transitory computer readable storage medium of claim 15, wherein the plurality of client applications use different types of drivers to connect to the database through the software component.

20. 	(Previously Presented) The non-transitory computer readable storage medium of claim 15,
 	wherein the software component selects a database connection from the connection pool to be paired with an application connection based on session states, and runtime load balancing, and 
	wherein the software component keeps the pairing between the application connection with the database connection, so that the paired database connection is released for use by another application connection.

21. 	(Canceled).

REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
	Independent claims 1, 8, and 15, among other things, teach a system, a method, and a non-transitory computer readable storage medium for connection concentration in a database environment. The invention consists on providing a software component, executing on a microprocessor, that operates as a transparency engine or application configured to connect a plurality of client applications to a database; wherein the transparency engine internally uses a connection pool to maintain a plurality of database connections, and concentrates a plurality of application connections from the plurality of client applications on the plurality of database connections, including: associating the application connections with application contexts wherein a context information for a particular client application is associated with an application connection identifier; associating row buffers of fetched database rows with application connection identifiers and cursor identifiers associated with query executions; tracking session states, request boundaries, and cursors for the application connections and the database connections; and maintaining a list of cursors in a cursor map for each application connection, to enable reuse and sharing of the database connections across the plurality of client applications,
wherein queries on application connections are mapped to an existing cursor on the database, or if there is no existing cursor on the database then a new cursor is opened and stored in the cursor map; wherein an application context includes a session state and cursor map, wherein for a particular session, rows returned from the database are stored in a row buffer against an application’s application connection identifier and cursor identifier generated for a current query execution, and wherein the application sends a 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/KARINA J GARCIA-CHING/
Examiner, Art Unit 2449

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449